Oo eo nN Dn nn Ff

11
12
13
14
15
16
17
18

 

19
20
21
22
23
24
25
26
27
28

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case Ne: 1:20-CR-00001-1-DAD
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
BRYAN LOVELACE, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he/she is financially unable
to obtain counsel and wishes counsel be appointed to represent him/her. Therefore, in the
interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED Melissa Baloian is appointed, in place of the Federal

Defenders, to represent the above defendant in this case effective nunc pro tunc to January 7,

2020.
This appointment shall remain in effect until further order of this court.
IT IS SO ORDERED.
Dated: _ January 13, 2020 [s[ A<~ FP 2—

 

 

UNITED STATES MAGISTRATE JUDGE

 
